[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S SECOND MOTION FOR REDUCTION OFAPPEAL BOND
The defendant, Scott Lewis, by pro se motion, seeks reduction in his appeal bond. LEWIS was convicted of murder on May 10, 1995 and sentenced to 120 years in prison. This conviction is currently on appeal. The trial court set an appeal bond of one million dollars.
In an earlier pro se motion, Lewis sought a reduction of his appeal bond claiming that the likelihood of success on appeal was such as to require a reduction in the bond. The court denied this motion by memorandum of decision dated April 24, 1996.
In the present motion, Lewis asserts that the principal witness who testified against him at trial, Ovil Ruiz, has recanted his testimony. In support of this claim, Lewis submitted a letter in which Ruiz states that Lewis is innocent of the murders. On the basis of the letter from Ruiz, Lewis seeks a substantial reduction in his appeal bond. The state objects to any reduction in the bond.
Ruiz testified at Lewis' trial implicating him in the murders. Whether, in fact, that testimony was false is an issue beyond the scope of a bond hearing. As stated above, Lewis has a pending appeal and the bond was set in accordance with General Statutes § 54-63f. The appeal bond should not be modified on the basis of claims that are more properly the subject of a collateral attack on the conviction.
Accordingly, the motion to modify appeal bond is denied.
Dated at New Haven, Connecticut this 17th day of October, 1996.
Robert J. Devlin Jr., Judge